On Application for Rehearing.
FRICK, J.
The appellant, in his own name and behalf, has filed a petition for a rehearing. The only ground assigned why the petition should be granted, stating it in appellant’s own language, is as follows:
“Comes-now Enos A. Wall, the defendant and appellant in the above-entitled action, in person, and respectfully petitions this honorable court to grant a review and reconsideration of its judgment rendered December 10, 1918, in said action, for the following reasons:
“In summing up his statements of facts and conclusions, it is evident that the honorable Chief Justice did not accurately perceive, or give proper weight to, the true character and con*296ditions of the nature and terms of the contract of employment which existed between the defendant and Mr. Schulder, upon which they were present in the court at the opening of the trial of the case, and because of which the honorable Chief Justice, departing from his proverbially affable manner, administered to the defendant very severe censure because of a supposed violation of well-understood rules of good conduct to an extent that may well have imparted to the honorable associate members of the court unjustified prejudice against the defendant’s cause.”
11 The ground stated in the foregoing application is supported by a printed argument covering fifty printed pages. The writer feels impelled to state that he has no doubt that appellant feels aggrieved, and that he is convinced that he has not received justice," either in the court below or in this court. That much is evident from his argument. The duty that we owe to ourselves, as well as to other litigants, however, requires us to state that almost the entire argument contained in appellant’s brief refers to matters wholly outside of the record on this appeal, and hence may not be considered by us for any purpose. The layman is very apt to assume that so long as he deals with facts as he sees them it is immaterial in what manner they are brought to the court’s attention. As he views it, courts are created to administer justice according to the facts; and if the facts are laid before them they should consider them, regardless of how or when presented. We need not, nor shall we pause to, offer either argument or explanation why such a review cannot be entertained, much less enforced, by courts. Then again, appellant overlooks the fact that this court, in cases like the one at bar, exercises appellate jurisdiction only, and its power of review is strictly limited to the record presented on appeal. Although we had the inclination yet we were powerless to enter upon a consideration of any matter of fact which was not contained in the record as originally presented on this appeal. In view that appellant complains only of the one point, namely, that we erred in not reversing the ruling of the district court in refusing to grant a continuance, this review must necessarily be limited to that point.
*29712 Now, that point, as suggested in the original opinion, involves the question of whether the district court had abused the legal discretion vested in it in denying appellant’s motion for a continuance. It is not enough that if the application for a continuance had been presented to us we might have felt inclined to grant it. On appeal we must go further, and find as a matter of law that the district court, in view of the facts and circumstances disclosed by the record, abused the discretion which the law has conferred upon it, and which the law wisely withholds from us. We cannot exercise original discretion in such cases, but all we may do is to determine as a matter of law whether the district court has abused its discretion. In view of the record in this case it would be a mere usurpation of power on our part should we attempt to exercise original discretion. We can reverse the rulings of the district courts only for some adequate legal reason, which, the Constitution provides, we must state in the opinion filed in the case. When we originally considered this case we were unable to give an adequate legal reason why the district court had abused its discretion in denying the application for a continuance, and hence we were bound to affirm its judgment. After carefully considering appellant’s argument in support of his application for a rehearing, we are still unable to give such a reason, and hence we are compelled to deny the application for a rehearing. Such is the order.
CORFMAN, C. J., and GIDEON and THURMAN, JJ., concur.
McOARTT, J., died December 19, 1918. WEBER, J., did not participate in considering petition for rehearing.